[Cite as State v. Schaper, 2019-Ohio-749.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




 STATE OF OHIO,                                    :

        Appellee,                                  :         CASE NO. CA2018-02-035

                                                   :              OPINION
     - vs -                                                        3/4/2019
                                                   :

 CATHERINE MARIE SCHAPER,                          :

        Appellant.                                 :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2015-03-0495


Michael T. Gmoser, Butler County Prosecuting Attorney, Willa Concannon, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Christopher P. Frederick, 300 High Street, Suite 550, Hamilton, Ohio 45011, for appellant



        S. POWELL, J.

        {¶ 1} Appellant, Catherine Marie Schaper, appeals from the decision of the Butler

County Court of Common Pleas sentencing her to serve two concurrent six-year prison

terms after she pled guilty to the sale of an unregistered security and fraudulent acts or

practices in the sale of securities. For the reasons outlined below, we affirm the trial court's

sentencing decision.
                                                                               Butler CA2018-02-035

                                  Facts and Procedural History

       {¶ 2} On May 7, 2015, Schaper and two of her codefendants, William Troy West

and North Shore Energy, LLC, pled guilty to a bill of information charging each with one

count of the sale of an unregistered security and one count of fraudulent acts or practices

in the sale of securities, both second-degree felonies. The charges stemmed from Schaper

and West's involvement in the fraudulent sale of promissory notes issued by North Shore

Energy to at least 18 investors who resided in Ohio, Indiana, and Kentucky. The promissory

notes sold by Schaper and West were for the purpose of investing in oil and gas drilling

operations in Texas.        A third codefendant, Robert McManus, also pled guilty to his

involvement in this fraudulent scheme to selling securities without a license and the sale of

an unregistered security. The record indicates this fraudulent scheme netted Schaper,

West, McManus, and North Shore Energy more than two million dollars.

                              Codefendants' Sentencing Hearing

       {¶ 3} On June 5, 2017, West, McManus, and North Shore Energy appeared before

the trial court for purposes of sentencing.1 After considering the information presented at

the sentencing hearing, as well as the presentence-investigative reports, letters submitted

to the trial court, and victim-impact statements, the trial court imposed a $30,000 fine on

North Shore Energy. The trial court then sentenced McManus to two concurrent five-year

prison terms. The trial court reached this decision after finding McManus had failed to

exercise due diligence and used his relationship with the 18 victims to facilitate his crimes.

       {¶ 4} Next, as it relates to West, the trial court sentenced West to two concurrent

six-year prison terms. The trial court's sentencing decision was based upon its finding West




1. Schaper did not appear for sentencing with her three codefendants because she was receiving specialized
cancer treatment in Texas.


                                                   -2-
                                                                                 Butler CA2018-02-035

had a "slightly increased level of culpability" as a result of his fraudulent conduct in failing

to disclose certain information to the victims regarding North Shore Energy's ongoing

litigation in Texas.2

                                  Schaper's Sentencing Hearing

        {¶ 5} On February 13, 2018, Schaper appeared before the trial court for purposes

of sentencing. During this hearing, Schaper's brother, sister-in-law, and friend addressed

the trial court noting Schaper's purported upstanding character and her resolve throughout

the pendency of the case. One of the victims then addressed the trial court. In no uncertain

terms, this victim noted her disdain for Schaper and for what Schaper had done to her

financially. This victim also specifically rebuffed Schaper's claim that she was just an

innocent bystander that was caught up in a "perfect storm."

        {¶ 6} A second victim then addressed the trial court.                   This victim stated the

following:

                Okay. My name is [G.G.] and I got involved in this through Bob
                McManus, a Mason brother of mine. All that being said is that
                as far as I'm concerned in this flim-flam deal, I feel like [Schaper]
                is the Ma Barker of the whole deal. She's the head of the snake.
                If the other two people wouldn't have been in trouble at all if she
                hadn't initiated this whole deal.

                During this time, I lost a quarter million dollars, which was my
                life's savings. At no time was I ever offered any restitution, not
                even an Arby's coupon. This money was going to be for my
                kids' college. They've worked two and three jobs a piece putting
                themselves through college. It's had a hardship on the problem.
                I've gotten divorced on it.

                At no time have I ever gotten any sympathy or anything. It's like,
                you know, it's just too bad. From what she was to the
                community down there, she helped destroy this community.
                And I ask since they signed a thing that they tried to work this
                magic, they signed that they were guilty, and I ask that she gets

2. This court affirmed West's conviction and sentence in State v. West, 12th Dist. Butler No. CA2017-07-091,
2018-Ohio-640. A more detailed recitation of the facts leading to the charges at issue, as well as the trial
court's sentencing decision as it relates to West, McManus, and North Shore Energy can be found in that
opinion.
                                                    -3-
                                                                        Butler CA2018-02-035

                 the maximum penalty. That's what I ask.

          {¶ 7} Several other victims also addressed the trial court detailing their own

financial devastation as a result of the fraud perpetrated by Schaper, West, McManus, and

North Shore Energy.

          {¶ 8} Schaper then addressed the trial court in allocution.        During allocution,

Schaper claimed it was never her intent to harm any of the 18 victims, thereby indicating

some remorse for her actions. Schaper nevertheless maintained her innocence by claiming

the 18 victims' losses were not a result of any wrongdoing on her part. Schaper instead

blamed the whole ordeal on the oil wells turning up dry.

          {¶ 9} Schaper also noted her own financial ruin, her serious medical condition, and

her father's failing health. Schaper further noted that she was then studying to receive a

license to sell life insurance so that she could get back on her feet and engage in a

profession that would allow her to make enough money to pay restitution to the victims.

Money, according to Schaper, that simply "can't be made from prison sir. I can't do it from

there."

          {¶ 10} Turning then to its sentencing decision, the trial court referred to its notes

regarding the sentences it had imposed for West, McManus, and North Shore Energy. The

trial court then noted it had "sentenced West to six years, and McManus to five years. I

don't see Schaper's role much different from West's. * * * I believe that Ms. Schaper's role

is very similar to the role of Mr. West."

          {¶ 11} Expanding on this finding, the trial court stated:

                 In the sense of having multiple defendants, viewing them in their
                 situations, viewing them together, viewing what roles they
                 played in whatever the endeavor was, viewing their
                 backgrounds, their criminal backgrounds, or lack of
                 backgrounds, and all of that sort of thing. And when I look at
                 Ms. Schaper and I compare her to Mr. West, I see very, very,
                 very similar roles that were played, very similar backgrounds,

                                                 -4-
                                                                       Butler CA2018-02-035

               very little reason to give a sentence different from what I gave
               to Mr. West. That I think has to be the prevailing driving force
               in me in coming up with the appropriate sentence.

       {¶ 12} Continuing, after specifically stating that it had considered the record, the

overall felony sentencing structure as set forth by R.C. 2929.11 and 2929.12, the

presentence-investigative report, as well as "any and every victim impact statement," and

the statements made at the sentencing hearing, the trial court issued its sentencing decision

and sentenced Schaper to two concurrent six-year prison terms. The trial court based its

decision, at least in part, on its prior sentencing decisions regarding West and McManus.

Specifically, as the trial court stated:

               In light of these considerations, and especially in light of that
               duty that I have to be proportional in my sentencing in thinking
               about Mr. West especially, and Mr. McManus especially, with
               the need to do that, the sentence is six years in prison.

                                           Appeal

       {¶ 13} Schaper now appeals from the trial court's decision sentencing her to serve

two concurrent six-year prison terms. After a thorough review of the record, we affirm the

trial court's sentencing decision.

                                      Standard of Review

       {¶ 14} As with all felony sentences, we review the trial court's sentencing decision

under the standard of review set forth in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio

St.3d 516, 2016-Ohio-1002, ¶ 1. Pursuant to that statute, this court may modify or vacate

a sentence only if, by clear and convincing evidence, "the record does not support the trial

court's findings under relevant statutes or that the sentence is otherwise contrary to law."

State v. Harp, 12th Dist. Clermont No. CA2015-12-096, 2016-Ohio-4921, ¶ 7. A sentence

is not clearly and convincingly contrary to law where the trial court "considers the principles

and purposes of R.C. 2929.11, as well as the factors listed in R.C. 2929.12, properly


                                              -5-
                                                                     Butler CA2018-02-035

imposes postrelease control, and sentences the defendant within the permissible statutory

range." State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-Ohio-2890, ¶ 8. This

court may therefore "increase, reduce, or otherwise modify a sentence only when it clearly

and convincingly finds that the sentence is (1) contrary to law or (2) unsupported by the

record." State v. Brandenburg, 146 Ohio St.3d 221, 2016-Ohio-2970, ¶ 1, citing Marcum at

¶ 7.

                                         Analysis

       {¶ 15} Schaper initially argues the trial court's decision sentencing her to serve two

concurrent six-year prison terms was improper because the sentence goes against the

purposes and principles of felony sentencing as set forth by R.C. 2929.11 and 2929.12.

Schaper also argues the trial court's sentencing decision goes beyond the overriding

purpose of sentencing by exceeding the minimum sanctions needed to effectuate a proper

punishment. In support, Schaper notes her age, her lack of any "similar fraudulent or

criminal offenses," and her recent cancer diagnosis. Therefore, according to Schaper,

when taking these factors into consideration, the trial court should have instead sentenced

her to community control so that she could continue receiving the specialized treatment for

her cancer and "to repay the investors." We find no merit to Schaper's claim.

       {¶ 16} As noted above, after considering the record, the overall felony sentencing

structure as set forth by R.C. 2929.11 and 2929.12, the presentence-investigative report,

as well as "any and every victim impact statement," and the statements made at the

sentencing hearing, the trial court found that sentencing Schaper to community control was

not appropriate. This is because, as the trial court stated, Schaper and West had "very,

very, very similar roles that were played, very similar backgrounds," thereby providing "very

little reason to give [Schaper] a sentence different from what I gave to Mr. West."

       {¶ 17} When considering R.C. 2929.11(B) requires the trial court to sentence a

                                             -6-
                                                                      Butler CA2018-02-035

felony offender "consistent with sentences imposed for similar crimes committed by similar

offenders," such as Schaper and West here, we find no error in the trial court's decision to

sentence Schaper with the exact same sentence it had previously imposed on West. This

is true despite the fact that "each defendant is different and nothing prohibits a trial court

from imposing two different sentences upon individuals convicted of similar crimes." State

v. Tewolde, 10th Dist. Franklin No. 06AP-764, 2007-Ohio-2218, ¶ 13; State v. Andrews, 8th

Dist. Cuyahoga No. 84137, 2005-Ohio-1161 (trial court is not required to impose the same

sentence on codefendants for the same offenses).

         {¶ 18} Schaper next argues the trial court's decision sentencing her to serve two

concurrent six-year prison terms was improper because the sentence was not

commensurate to the seriousness of her conduct. However, although the record indicates

Schaper took responsibility for her actions by pleading guilty to the bill of information and

appeared somewhat remorseful for her conduct, that does not negate the fact that she was

an integral part in the fraudulent scheme that ultimately resulted in her and her three

codefendants netting more than two million dollars .

         {¶ 19} The statements elicited at the sentencing hearing indicate the fraudulent

scheme she, West, McManus, and North Shore Energy orchestrated caused significant,

devastating, and long-lasting financial and emotional hardship to the 18 victims. This

includes, as G.G. stated, depletion of his children's college funds and his divorce. The trial

court's sentencing decision is therefore certainly commensurate, if not somewhat lenient,

given the seriousness of her conduct in creating financial and emotional ruin to the victims'

lives.

                                         Conclusion

         {¶ 20} After a full and thorough review of the record, we find no error in the trial

court's decision sentencing Schaper to serve two concurrent six-year prison terms. In so

                                              -7-
                                                                        Butler CA2018-02-035

holding, we note that due to Schaper's guilty plea to two second-degree felonies, the trial

court had the option of sentencing Schaper to a total maximum term of 16 years in prison.

See R.C. 2929.14(A)(2) ("[f]or a felony of the second degree, the prison term shall be two,

three, four, five, six, seven, or eight years"). The trial court instead exercised its discretion

and chose to sentence Schaper to just six years in prison on each count running concurrent

to one another. The trial court did not err in reaching this decision. Therefore, finding no

merit to any of the arguments raised herein, Schaper's single assignment of error is

overruled.

       {¶ 21} Judgment affirmed.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                               -8-